Case 19-51156-grs        Doc 54     Filed 09/30/19 Entered 09/30/19 07:20:17          Desc Main
                                    Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:                                             CHAPTER 13
           KELLY ANN WACHTER                       BANKRUPTCY NO. 19-51156

           Debtor

     CREDIT ACCEPTANCE CORPORATION OBJECTION TO AMENDED PLAN
                          CONFIRMATION

         Comes Credit Acceptance Corporation, a creditor herein with 2004 Ford F350 VIN:

1FTWW32P54EB96515 as its collateral, by counsel, and for its Objection to Confirmation states

as follows:

         Previous Objection. Creditor previously objected because their claim was not included

in the original plan.

         Terms of the Plan. Creditor’s claim is listed in paragraph 3.1 and paragraph 3.3.

Creditor objects as it is unclear how the claim will be paid and therefore objects.



Reimer Law Co.


By: /s/ C. Wesley Pagles
C. Wesley Pagles (#96817)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com




C19-3580 CWP/:CWP
Case 19-51156-grs        Doc 54     Filed 09/30/19 Entered 09/30/19 07:20:17              Desc Main
                                    Document      Page 2 of 2



                                          CERTIFICATE

I hereby certify that the foregoing either has been sent electronically, or by first class mail to the
persons listed below on the date that this pleading is filed with the court:

       Office of the U.S. Trustee at (registered address)@usdoj.gov

       Beverly M. Burden on behalf of the Chapter 13 Trustee's office at
notices@ch13edky.com

       Brian T. Canupp, Esq. on behalf of Kelly Ann Wachter, Debtor, at

       And by separate envelope by regular U.S. mail, postage prepaid, to:

       Kelly Ann Wachter, Debtor
       265 N. Church Street
       Cynthiana, KY 41031




Reimer Law Co.


By: /s/ C. Wesley Pagles
C. Wesley Pagles (#96817)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
